Citation Nr: 1438694	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  07-35 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of a thyroidectomy to include postoperative residuals of vocal cord damage.  

2.  Entitlement to service connection for type II diabetes mellitus, to include as being secondary to chemical dioxin exposure.  

3.  Entitlement to service connection for nephrolithiasis, to include as being secondary to chemical dioxin exposure.  

4.  Entitlement to service connection for the residuals of a myocardial infarction, to include as being secondary to chemical dioxin exposure.  

5.  Entitlement to service connection for carcinoma of the thyroid, status post total thyroidectomy, with active hypothyroidism, to include as being secondary to chemical dioxin exposure.  

6.  Entitlement to service connection for arterial hypertension, to include as being secondary to chemical dioxin exposure.  

7.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, also claimed as poor blood circulation or bad blood circulation, to include as being secondary to chemical dioxin exposure.  

8.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, also claimed as poor blood circulation or bad blood circulation, to include as being secondary to chemical dioxin exposure.  

9.  Entitlement to service connection for heart disease, to include as being secondary to chemical dioxin exposure.  

10  Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder and posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1966.  He also had undocumented service in the US Army Reserves.  His service includes an assignment to the Republic of South Vietnam where he may have been exposed to chemical dioxins.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, denying the claims currently on appeal.  

In addition to the physical claims file, electronic paperless systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  A review of these systems reveals documents that are merely duplicative of those already associated with the physical claims file.  


FINDINGS OF FACT

1.  The Veteran underwent a thyroidectomy in December 2004 due to carcinoma of the thyroid.  

2.  Evidence of record does not establish that the Veteran has an additional disability as a result of VA treatment provided in December 2004 found to be proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or due to an event not reasonably foreseeable in that treatment.

3.  The Veteran has not been diagnosed with diabetes mellitus.  

4.  There are no residuals of a myocardial infarction that manifested during, or as a result of, active military service.  

5.  The Veteran's nephrolithiasis did not manifest during, or as a result of military service, to include as secondary to exposure to herbicidal agents or other chemical agents.  

6.  The Veteran's carcinoma of the thyroid did not manifest during, or as a result of military service, to include as secondary to exposure to herbicidal agents or other chemical agents.  

7.  The Veteran's arterial hypertension did not manifest during, or as a result of military service, to include as secondary to exposure to herbicidal agents or other chemical agents.  

8.  The Veteran's peripheral vascular disease of the right lower extremity did not manifest during, or as a result of military service, to include as secondary to exposure to herbicidal agents or other chemical agents.  

9.  The Veteran's peripheral vascular disease of the left lower extremity did not manifest during, or as a result of military service, to include as secondary to exposure to herbicidal agents or other chemical agents.  

10.  The Veteran has not been diagnosed with heart disease.  

11.  The Veteran's previously diagnosed anxiety disorder did not manifest during, or as a result of military service.  

12.  The Veteran does not have a confirmed diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for an additional disability, to include vocal cord damage, as a result of VA medical treatment in 2004 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013).  

2.  The criteria for establishing entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.309(e) (2013).  

3.  The criteria for establishing entitlement to service connection for nephrolithiasis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.309(e) (2013).  

4.  The criteria for establishing entitlement to service connection for the residuals of a myocardial infarction have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.309(e) (2013).  

5.  The criteria for establishing entitlement to service connection for carcinoma of the thyroid have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.309(e) (2013).  

6.  The criteria for establishing entitlement to service connection for arterial hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.309(e) (2013).  

7.  The criteria for establishing entitlement to service connection for peripheral vascular disease of the right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.309(e) (2013).  

8.  The criteria for establishing entitlement to service connection for peripheral vascular disease of the left lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.309(e) (2013).  

9.  The criteria for establishing entitlement to service connection for heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.309(e) (2013).  

10.  The criteria for establishing entitlement to service connection for a psychiatric disorder, to include an anxiety disorder and PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letter/Letters sent to the Veteran in December 2005, October 2007 and October 2011 addressed all notice elements listed under 3.159(b)(1).  The December 2005 and October 2007 letters were sent prior to the initial RO decisions in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  While the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) prior to the June 2006 rating decision, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in February 2006, November 2010, March 2011 and October 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  VA attempted to obtain the Veteran's Social Security Administration (SSA) records, but was notified in November 2011 that these records had been destroyed.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its October 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) provided the Veteran with additional notice, contacted him about obtaining private medical records, and attempted to obtain SSA records and other treatment records.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

1151 Claim

The Veteran contends that he is entitled to compensation under 38 U.S.C. § 1151 for vocal cord damage arising from surgery performed for a thyroid condition.  However, as outlined below, 

The record reflects that the Veteran underwent a thyroidectomy in December 2004 due to cancer.  The record reflects no secondary disability or complications related to this procedure.  The record also reflects that the Veteran signed a consent form on December 28, 2004, notifying him of potential complications, including bleeding, infection, hypocalcemia, voice change, respiratory difficulty and death.  

The Veteran underwent a VA examination in October 2012.  However, no residuals were found such as those identified by the Veteran.  It was noted that there were no symptoms due to pressure on adjacent organs such as the trachea, larynx or esophagus attributable to a thyroid condition.  Examination of the neck was normal and an ultrasound revealed no obvious residual thyroid tissue.  No functional impact was identified as a result of the Veteran's thyroid cancer.  

The preponderance of the above evidence demonstrates that compensation under 38 U.S.C. § 1151 is not warranted.  When a Veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable. Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's claim was received well after October 1997, this claim must be decided under the current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2013).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2013).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Where it is determined that there is a disability resulting from VA treatment, compensation will be payable in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800.  

In the present case, the Veteran has not been diagnosed with any disability secondary to his thyroidectomy.  While the Veteran has reported damage to his vocal cords, there is no evidence that this was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  The record reflects that the Veteran signed an informed consent form prior to his surgery notifying him of the possibility of vocal cord damage, demonstrating that this was not an event not reasonably foreseeable.  As such, compensation under 38 C.F.R. § 1151 is not warranted. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to compensation under 38 C.F.R. § 1151 for vocal cord damage arising from surgery performed for a thyroid condition must be denied.

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as diabetes mellitus, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Diabetes Mellitus

The Veteran contends that he is entitled to service connection for diabetes mellitus.  However, the evidence of record demonstrates that the Veteran does not have a confirmed diagnosis of diabetes mellitus.  As such, service connection cannot be established.  

The Veteran's service treatment records do not reflect a diagnosis of diabetes mellitus or treatment for associated symptomatology.  Likewise, post-service medical records fail to reflect that the Veteran has been diagnosed with diabetes mellitus.  According to a VA examination report from February 2006, the Veteran underwent several blood tests that were reported within normal limits.  The examiner concluded that there was no evidence of diabetes mellitus.  The Veteran was afforded an additional VA examination for this claimed condition in October 2012.  This examiner also concluded that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus.  

The above evidence demonstrates that service connection for diabetes mellitus is not warranted.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of diabetes mellitus, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran has asserted that he suffers from diabetes mellitus.  However, the record contains no evidence to suggest that the Veteran has the requisite training or expertise to diagnose himself with a medical condition such as diabetes mellitus.  As such, his mere assertions are not competent evidence of a current disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for diabetes mellitus must be denied.

Nephrolithiasis

The Veteran also contends that he is entitled to service connection for nephrolithiasis.  However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest during, or as a result of, active military service, to include as secondary to exposure to herbicidal agents.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect treatment or symptomatology associated with a kidney disorder.  There was also no mention of a kidney condition in the February 1966 separation examination report, and an examination of the genitourinary system was deemed to be normal.  

Post-service treatment records do reflect a diagnosis of nephrolithiasis.  However, none of these records suggest any relationship between this disability and military service, to include as due to exposure to herbicidal agents.  According to a February 2006 VA examination report, the Veteran was hospitalized in December 2004 due to renal colic with a diagnosis of nephrolithiasis.  VA treatment records from December 2004 confirm this diagnosis.  None of these records suggest any relationship between this condition and military service.  

The Veteran was afforded an additional VA examination in October 2012.  The examiner confirmed that the Veteran suffered from nephrolithiasis.  However, the examiner determined that this condition was not related to active duty service.  The examiner explained that this condition was diagnosed in 2004 and that it was not a disease associated with exposure to certain herbicidal agents.  

The preponderance of the above evidence demonstrates that service connection for nephrolithiasis is not warranted.  The Veteran has argued that this condition developed as a result of exposure to herbicidal agents.  Diseases associated with exposure to certain herbicidal agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The record reflects that the Veteran served in Vietnam during this time period. 

Nonetheless, service connection on a presumptive basis is not warranted as nephrolithiasis is not one of the diseases listed at 38 C.F.R. § 3.309(e).  Likewise, the preponderance of the evidence demonstrates that service connection is not warranted on a direct basis.  There is no evidence of this condition during military service, and the first post-service evidence of nephrolithiasis is from December 2004 - approximately 38 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In the present case, the absence of treatment or diagnosis of nephrolithiasis for nearly four decades tends to suggest that this condition has not existed since military service.  Finally, there is no competent evidence suggesting that this condition is in anyway related to military service, and the October 2012 VA examiner specifically concluded that this condition was not related to active duty service.  As such, the criteria for establishing service connection have not been met. 

The Board recognizes that the Veteran believes he is entitled to service connection for nephrolithiasis.  However, as previously noted, there is no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking nephrolithiasis to military service or herbicide exposure.  As such, the Veteran's mere assertion is not competent evidence of causation.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for nephrolithiasis must be denied.



Residuals of a Myocardial Infarction

The Veteran also asserts that he is entitled to service connection for the residuals of a myocardial infarction.  However, the record does not reflect that the Veteran suffers from any current residual that arose as a result of military service.  As such, service connection cannot be established.  

The Veteran's service treatment records do not reflect treatment or diagnosis of a myocardial infarction during military service.  The Veteran's February 1966 separation examination report also reflects that an evaluation of the heart was deemed to be normal.  As such, there is no evidence of a chronic condition during active military service.  

Post-service treatment records also fail to reflect that the Veteran suffered a myocardial infarction due to military service.  A February 2006 VA examination report notes that the Veteran had an old myocardial infarction by history.  There is no documentation of this event of record.  

The Veteran was afforded an additional VA examination in October 2012.  It was noted that 15 years prior the Veteran had a myocardial infarction.  A stress test was performed in 2010 and did not reveal myocardiac ischemia.  An EKG was also performed in December 2010 and this was interpreted to be normal.  The examiner concluded that the Veteran's old myocardiac infarct was not related to military service, noting that this condition was diagnosed 15 years ago and that it was not a condition associated with exposure to herbicidal agents.  

The preponderance of the above evidence demonstrates that service connection for the residuals of a myocardial infarction is not warranted.  The record contains no evidence of chronic symptomatology associated with this reported event.  Furthermore, there is no competent evidence suggesting any connection between a myocardial infarction and military service.  As such, service connection cannot be established.  

The Board again recognizes that the Veteran believes he is entitled to service connection for the residuals of a myocardial infarction.  However, as previously noted, there is no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking this condition to military service or herbicide exposure.  As such, the Veteran's mere assertion is not competent evidence of causation.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for the residuals of a myocardial infarction must be denied.

Carcinoma of the Thyroid

The Veteran also contends that he is entitled to service connection for the residuals of carcinoma of the thyroid.  Specifically, the Veteran has asserted that this condition arose as a result of exposure to herbicidal agents.  However, as outlined below, this is not a condition that has been found to be associated with herbicide exposure and there is no evidence suggesting it is otherwise related to military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect any diagnosis or treatment of a thyroid condition.  The Veteran's February 1966 separation examination report also fails to reflect any chronic disability associated with the thyroid.  An evaluation of the endocrine system was also deemed to be normal.  

Post-service treatment records also fail to reflect that the Veteran's carcinoma of the thyroid arose as a result of military service.  The record reflects that this condition was diagnosed in December 2004 - approximately 38 years after the Veteran's separation from active duty.  Treatment and surgical reports make no mention of this condition being related to military service.  The Veteran underwent a VA examination in February 2006.  It was noted that this condition was diagnosed in December 2004 and that the Veteran currently experienced fatigability.  No opinion as to etiology was provided.  

The Veteran was afforded an additional VA examination in October 2012.  It was noted that the Veteran was diagnosed with a malignant neoplasm of the thyroid in 2004.  However, the examiner determined that this was not related to military service since it was diagnosed in 2004 and since thyroid cancer was not a disease associated with exposure to herbicidal agents.  

As previously noted, the Veteran's exposure to herbicides in Vietnam is conceded.  The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  Therefore, carcinoma of the thyroid is not presumed to be associated with herbicide exposure, as it is not listed at 38 C.F.R. § 3.309(e).

Likewise, the preponderance of the evidence of record demonstrates that service connection for carcinoma of the thyroid is not warranted on a direct basis.  There is no evidence of this condition during military service.  In fact, the condition was not diagnosed until approximately 38 years after separation from active duty.  This tends to suggest that the condition had not existed since military service.  See Maxson, 12 Vet. App. at 459.  The October 2012 VA examiner also opined that this condition did not manifest as a result of military service and the record contains no other competent evidence suggesting any potential link.  As such, the preponderance of the evidence of record demonstrates that service connection for a carcinoma of the thyroid is not warranted.  

The Board again recognizes that the Veteran believes he is entitled to service connection.  However, as previously noted, there is no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking a carcinoma of the thyroid to military service or herbicide exposure.  As such, the Veteran's mere assertion is not competent evidence of causation.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a carcinoma of the thyroid must be denied.

Arterial Hypertension

The Veteran also contends that he is entitled to service connection for arterial hypertension.  Specifically, the Veteran has asserted that this disability arose as a result of exposure to herbicidal agents while in Vietnam.  However, as noted below, this is not a condition that is presumed to arise due to herbicidal exposure.  Also, the preponderance of the evidence reflects that it did not otherwise manifest during, or as a result of, military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect treatment for hypertension or elevated blood pressure.  According to the Veteran's February 1966 separation examination report, his blood pressure was 110/70.  For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2013).  As such, there is no evidence of hypertension upon separation from active duty.  

Post-service medical records also fail to link hypertension to military service.  During a February 2006 VA examination, the Veteran reported that he did not know when he was diagnosed with hypertension.  A diagnosis of arterial hypertension was assigned at this time.  No opinion regarding etiology was offered.  

The Veteran was afforded an additional VA examination in October 2012.  The examiner confirmed that the Veteran was diagnosed with hypertension 10 years earlier.  However, the examiner concluded that this condition was not related to military service.  The examiner explained that this condition was not diagnosed until 10 years earlier and that it was not a disability associated with herbicidal agents.  

The preponderance of the above evidence demonstrates that service connection for arterial hypertension is not warranted.  As previously noted, the Veteran's exposure to herbicides in Vietnam is conceded.  The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  Therefore, arterial hypertension is not presumed to be associated with herbicide exposure, as it is not listed at 38 C.F.R. § 3.309(e).

Likewise, there is no competent evidence suggesting arterial hypertension is directly related to military service.  There is no evidence of this condition during active duty and the Veteran's separation examination report reflects that he was not suffering from hypertension upon separation.  There is no evidence of this condition until many years later, and the record contains no competent evidence suggesting any link between this condition and military service.  As such, service connection for arterial hypertension is not warranted.  

The Board again recognizes that the Veteran believes he is entitled to service connection.  However, as previously noted, there is no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking arterial hypertension to military service or herbicide exposure.  As such, the Veteran's mere assertion is not competent evidence of causation.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for arterial hypertension must be denied.

Peripheral Vascular Disease of the Lower Extremities

The Veteran contends that he is entitled to service connection for peripheral vascular disease of the lower extremities.  Specifically, he has asserted that this condition is secondary to exposure to herbicidal agents.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not currently suffer from this disability.  As such, service connection is not warranted.  

There is no evidence of peripheral vascular disease during military service.  The Veteran's February 1966 separation examination report also indicates that an evaluation of the lower extremities was normal.  

Post-service treatment records also fail to reflect that the Veteran suffers from peripheral vascular disease of the lower extremities as a result of military service.  The Board recognizes that VA treatment records do note a history of peripheral vascular disease.  However, there are no VA treatment records relating this condition to military service.  

The Veteran was also afforded a VA examination for this condition in October 2012.  The examiner noted that the Veteran had a history of occasional leg swelling and discomfort.  A Duplex scan from 2006 was reviewed that revealed moderate runoff vessel disease with left anterior tibial artery occlusion.  The examiner concluded that this condition was not related to the Veteran's military service.  The examiner explained that this condition was diagnosed in 2006 and that it was not a disease associated with exposure to certain herbicide agents.  

The preponderance of the above evidence demonstrates that service connection for peripheral vascular disease of either lower extremity is not warranted.  As previously noted, the Veteran's exposure to herbicides in Vietnam is conceded.  The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  Therefore, peripheral vascular disease is not presumed to be associated with herbicide exposure, as it is not listed at 38 C.F.R. § 3.309(e).

Likewise, the preponderance of the evidence of record demonstrates that this condition is not directly related to military service.  There is no evidence of this condition during military service.  There is also no diagnosis of this condition until approximately 40 years after separation from active duty.  This tends to suggest that the condition had not existed since military service.  See Maxson, 12 Vet. App. at 459.  Finally, there is no competent evidence of record suggesting any link between peripheral vascular disease of the lower extremities and military service, to include exposure to herbicidal agents or other chemicals.  As such, service connection cannot be established.  

The Board again recognizes that the Veteran believes he is entitled to service connection.  However, as previously noted, there is no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking arterial hypertension to military service or exposure to herbicides or other chemicals.  As such, the Veteran's mere assertion is not competent evidence of causation.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for peripheral vascular disease of the lower extremities, bilaterally, must be denied.

Heart Disease

The Veteran also contends that he is entitled to service connection for heart disease.  However, as outlined below, the evidence of record fails to reflect that the Veteran suffers from heart disease.  As such, service connection cannot be established.  

The Veteran's service treatment records fail to reflect treatment for or a diagnosis of a heart condition at any time during service.  The Veteran's February 1966 separation examination report also notes that an evaluation of the heart was deemed to be normal.  The Veteran also denied having, or ever having had, pain or pressure in his chest or palpitation or pounding heart in his report of medical history associated with his separation examination.  

Post-service records also fail to reflect that the Veteran has ever been diagnosed with heart disease.  The Veteran was afforded a VA examination in February 2006.  No heart disease, other than arterial hypertension and a history of a myocardial infarction, was identified.  These issues are separately addressed.  Another VA examination was performed in December 2010.  It was determined that there was no evidence of ischemic heart disease and an EKG and a stress test were interpreted to be normal.  The Veteran was afforded an additional VA examination in October 2012.  The examiner concluded that a chest X-ray was normal 

The preponderance of the above evidence demonstrates that service connection for heart disease is not warranted.  There is no evidence of this condition being diagnosed during military service or at any time since separation from active duty.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of heart disease, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board again recognizes that the Veteran believes he is entitled to service connection.  However, as previously noted, there is no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as diagnosing himself with heart disease.  As such, the Veteran's mere assertion is not competent evidence of a current diagnosis.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for heart disease must be denied.

Anxiety Disorder, to Include PTSD

Finally, the Veteran contends that he is entitled to service connection for a psychiatric disorder, to include an anxiety disorder and PTSD.  However, the evidence of record demonstrates that the Veteran does not suffer from any psychiatric disorder.  As such, service connection cannot be established.  

The Veteran's service treatment records do not reflect treatment for or a diagnosis of a psychiatric condition.  A psychiatric evaluation performed as part of the Veteran's February 1966 separation examination was also deemed to be normal.  The Veteran also denied having, or ever having had, nervous trouble, depression or frequent or terrifying nightmares in his report of medical history associated with this examination.  As such, there is no evidence of a chronic psychiatric condition during active duty.  

Likewise, post-service records demonstrate that the Veteran does not currently suffer from a psychiatric disorder related to military service.  An April 2009 VA medical center problem list does note anxiety as a current issue.  A March 2011 VA examination report also assigned a diagnosis of anxiety disorder, not otherwise specified.  The examiner concluded, however, that the Veteran did not suffer from PTSD.

The Veteran was afforded an additional VA psychiatric examination in October 2012 to determine whether he suffered from any current psychiatric disability related to military service.  After a complete examination and a review of the Veteran's claims file, it was determined that the Veteran did not suffer from any mental disorder, to include an anxiety disorder or PTSD.  

The preponderance of the above evidence demonstrates that service connection for a psychiatric disorder, to include an anxiety disorder and PTSD, is not warranted.  While the Veteran has been diagnosed with an anxiety disorder in the past, there is no competent evidence relating this to military service.  The evidence reflects no psychiatric complaints during military service.  Also, while the Veteran does not currently suffer from a psychiatric disorder, his previously diagnosed anxiety disorder has not been linked to military service.  As such, service connection cannot be established.  

The Board again recognizes that the Veteran believes he is entitled to service connection.  However, as previously noted, there is no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as diagnosing himself with a psychiatric disorder or providing an opinion linking an anxiety disorder to military service.  As such, the Veteran's mere assertion is not competent evidence of a current diagnosis.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include an anxiety disorder and PTSD, must be denied.


ORDER

The claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of a thyroidectomy to include postoperative residuals of vocal cord damage is denied.  

The claim of entitlement to service connection for diabetes mellitus type II is denied.  

The claim of entitlement to service connection for nephrolithiasis is denied.  

The claim of entitlement to the residuals of a myocardial infarction is denied. 

The claim of entitlement to service connection for carcinoma of the thyroid, status post total thyroidectomy, is denied.  

The claim of entitlement to service connection for arterial hypertension is denied.  

The claim of entitlement to service connection for peripheral vascular disease of the right lower extremity, also claimed as poor blood circulation or bad blood circulation, is denied.  

The claim of entitlement to service connection for peripheral vascular disease of the left lower extremity, also claimed as poor blood circulation or bad blood circulation, is denied.  

The claim of entitlement to service connection for heart disease is denied.  

The claim of entitlement to service connection for a psychiatric disorder, to include an anxiety disorder and PTSD, is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


